MORGAN, J.,
Concurring. — The word “levy” as applied by legislatures and courts to the law of taxation has a number of different meanings. It is sometimes so used as to denote the mere ministerial act of computing and extending a tax *302according to an assessment; at other times it is so employed as to refer to the legislative function of determining the amount of money to be raised by taxation. (Words & Phrases Judicially Defined, vol. 5, p. 4101; Words & Phrases, Second Series, vol. 3, p. 92.)
• In order that this opinion may not add to the confusion which has resulted from the various meanings conveyed by this word, it may not be amiss to suggest that in chap. 93, Sess. Laws 1915, wherein it is provided that “the board of county commissioners shall .... make a sufficient levy in mills upon all the taxable property in said school district not exempt from taxation sufficient to produce the said amount of mistake, inadvertence, surprise or excusable neglect, and of money so certified to be levied by special tax for such school district for such year, and shall certify the same to the county assessor,” the legislature used the word “levy” in the former sense, while the court has, in this opinion, employed it in the latter.